Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            DETAILED ACTION
This is in response to the communication filed on 02/15/2022. Claims 1-20 were pending in the application. Claims 2, 12 and 17 are cancelled through examiner’s amendments made in this office action. Claims 1, 3-11, 13-16 and 18-20 have been allowed.  
                                                            Terminal Disclaimer
The terminal disclaimer filed on 04/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 16/779,422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                                                         Response to Arguments
Applicant’s arguments, see pages 12-13 of remarks filed on 02/15/2022, with respect to 35 USC 103 type rejections of claims 1-20 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections have been withdrawn based on applicant’s persuasive arguments and because of further examiner’s amendments made to the independent claims. 
Applicant’s arguments, see page 10 of remarks filed on 02/15/2022, regarding obviousness type double patenting rejections of claims 1-20 are fully considered. Upon further consideration and examination, previous obviousness type double patenting rejections in view of copending application No. 16/652,782 are withdrawn.  Previous obviousness type double patenting rejections of claims in view of copending application No. 16/779,422 is withdrawn as terminal disclaimer filed on 04/15/2022 is approved.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David B. Raczkowski on 04/15/2022.
Claims 1-2, 11-12, 15 and 17-18 been amended as follows: 

Claim 1.		(Currently Amended)	A method comprising performing, by a computer system:
generating a first commitment using a message and a first hash function;
generating a second commitment using the message and a second hash function;
transmitting a request including the first commitment and the second commitment to each of a plurality of cryptographic devices, the plurality of cryptographic devices storing a first plurality of secret shares that are generated from a first secret value and a second plurality of secret shares that are generated from a second secret value;
receiving, from the plurality of cryptographic devices, a plurality of partial computations, wherein each partial computation of the plurality of partial computations was generated by a respective one of the plurality of cryptographic devices using a respective first partial computation and a respective second partial computation, wherein the respective first partial computation is generated using a respective first secret share and the first commitment, and wherein the respective second partial computation is generated using a respective second secret share and the second commitment;
generating a cryptographic key based on the plurality of partial computations;
generating a ciphertext by encrypting the message using the cryptographic key; [[and]]
generating a payload comprising the ciphertext, the first commitment, and the second commitment, wherein the payload additionally comprises a verification signature that is generated by:
receiving, from the plurality of cryptographic devices, a plurality of partial signatures, wherein each partial signature of the plurality of partial signatures was generated by a respective one of the plurality of cryptographic devices using a respective verification share of a plurality of verification shares and the first commitment and/or the second commitment; and
generating the verification signature based on the plurality of partial signatures.
Claim 2.	(canceled)	
Claim 11.	(Currently Amended)	A method comprising performing, by a computer system:
receiving a payload comprising a ciphertext, a first commitment, and a second commitment;
transmitting a request including the first commitment and the second commitment to each of a plurality of cryptographic devices, the plurality of cryptographic devices storing a first plurality of secret shares that are generated from a first secret value and a second plurality of secret shares that are generated from a second secret value;
receiving, from the plurality of cryptographic devices, a plurality of partial computations, wherein each partial computation of the plurality of partial computations was generated by a respective one of the plurality of cryptographic devices using a respective first partial computation and a respective second partial computation, wherein the respective first partial computation is generated using a respective first secret share and the first commitment, and wherein the respective second partial computation is generated using a respective second secret share and the second commitment;
generating a cryptographic key based on the plurality of partial computations; and
decrypting the ciphertext using the cryptographic key to produce a message, 
wherein:
the payload additionally comprises a verification signature;
the request additionally comprises the verification signature; and
the plurality of cryptographic devices verify the verification signature using a verification key, the first commitment and/or the second commitment.
Claim 12.	(Canceled)	
Claim 15.	(Currently Amended)	A method comprising performing, by a cryptographic device:
receiving, from a client computer, a request including a first commitment generating using a message and a first hash function, and a second commitment generated using the message and a second hash function;
generating a first partial computation based on a first secret share and the first commitment;
generating a second partial computation based on a second secret share and the second commitment;
generating a partial computation by combining the first partial computation and the second partial computation; [[and]]
transmitting the partial computation to the client computer, thereby enabling the client computer to: (1) generate a cryptographic key using the partial computation, (2) encrypt the message using the cryptographic key, thereby generating a ciphertext, and (3) generate a payload comprising the ciphertext, the first commitment, and the second commitment;
generating a partial signature based on the first commitment and/or the second commitment, and a verification share; and
transmitting the partial signature to the client computer, thereby enabling the client computer to generate a verification signature using the partial signature.
Claim 17.	(Canceled)	
Claim 18.	(Currently Amended)	The method of claim 15[[17]], further comprising:
receiving, from the client computer, the verification signature, the first commitment, and the second commitment;
verifying the verification signature using a verification key and the first commitment and/or the second commitment;
generating the first partial computation based on the first commitment and the first secret share;
generating the second partial computation based on the second commitment and the second secret share;
generating the partial computation by combining the first commitment and the second commitment; and
transmitting the partial computation to the client computer, wherein the client computer uses the partial computation to generate the cryptographic key and uses the cryptographic key to decrypt the ciphertext to produce the message.

                                              Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, examiner’s amendments made and prosecution history of the application. See MPEP 1302.14(1). 
Ryan et al, US 2016/0080336 A1; Le Saint Eric, WO 2019088979 A1; and  Boneh et al, US  7,590,236 B1 were cited as the closest prior art of the record during the prosecution of this application, however these references taken singly or in combination with one another do not teach all the limitations of any of the independent claims of this application. 
In particular, regarding independent claim 1, patentability exists, at least in part, with the recitation of “generating a first commitment using a message and a first hash function; generating a second commitment using the message and a second hash function; receiving, from the plurality of cryptographic devices, a plurality of partial computations, wherein each partial computation of the plurality of partial computations was generated by a respective one of the plurality of cryptographic devices using a respective first partial computation and a respective second partial computation, wherein the respective first partial computation is generated using a respective first secret share and the first commitment, and wherein the respective second partial computation is generated using a respective second secret share and the second commitment; and generating a payload comprising the ciphertext, the first commitment, and the second commitment; and wherein the payload additionally comprises a verification signature that is generated by a respective one of the plurality of cryptographic devices using a respective verification share of a plurality of verification shares and the first commitment and/or the second commitment.”
In addition, regarding independent claim 11, patentability exists, at least in part, with the recitation of “receiving a payload comprising a ciphertext, a first commitment, and a second commitment; receiving, from the plurality of cryptographic devices, a plurality of partial computations, wherein each partial computation of the plurality of partial computations was generated by a respective one of the plurality of cryptographic devices using a respective first partial computation and a respective second partial computation, wherein the respective first partial computation is generated using a respective first secret share and the first commitment, and wherein the respective second partial computation is generated using a respective second secret share and the second commitment; decrypting the ciphertext using the cryptographic key to produce a message,  wherein: the payload additionally comprises a verification signature; and the plurality of cryptographic devices verify the verification signature using a verification key, the first commitment and/or the second commitment.”
In addition, regarding independent claim 15, patentability exists, at least in part, with the recitation of “receiving, from a client computer, a request including a first commitment generating using a message and a first hash function, and a second commitment generated using the message and a second hash function; generating a first partial computation based on a first secret share and the first commitment; generating a second partial computation based on a second secret share and the second commitment; transmitting the partial computation to the client computer, thereby enabling the client computer to generate a payload comprising the ciphertext, the first commitment, and the second commitment; generating a partial signature based on the first commitment and/or the second commitment, and a verification share; and transmitting the partial signature to the client computer, thereby enabling the client computer to generate a verification signature using the partial signature.”
                                                              Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494